Exhibit 10.1

 

Execution Version

 

WAIVER

 

This Waiver (“Waiver”) is entered into as of November 10, 2009 by and among
Select Comfort Corporation (the “Company”), JPMorgan Chase Bank, National
Association, as Administrative Agent and Collateral Agent, Bank of America,
N.A., as Syndication Agent, and the financial institutions signatories hereto as
lenders (the “Lenders”).

 

RECITALS

 

A.            The undersigned are parties to that certain Credit Agreement dated
as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement
dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of
February 1, 2008, Amendment No. 3 to Credit Agreement dated as of May 30, 2008,
Amendment No. 4 to Credit Agreement dated as of December 2, 2008, Amendment
No. 5 to Credit Agreement dated as of January 2, 2009, Amendment No. 6 to Credit
Agreement dated as of January 15, 2009 (“Amendment No. 6”), Amendment No. 7 to
Credit Agreement dated as of January 31, 2009, Amendment No. 8 to Credit
Agreement dated as of February 28, 2009, Amendment No. 9 to Credit Agreement
dated as of April 18, 2009, Amendment No. 10 to Credit Agreement dated as of
May 8, 2009, Amendment No. 11 to Credit Agreement dated as of May 22, 2009
(“Amendment No. 11”), Amendment No. 12 to Credit Agreement dated as of
September 4, 2009, and Amendment No. 13 to Credit Agreement dated as of
September 22, 2009 (the “Credit Agreement”).  Unless otherwise specified herein,
capitalized terms used in this Waiver shall have the meanings ascribed to them
by the Credit Agreement.

 

B.            The Company has requested that the Administrative Agent and the
Lenders grant a limited waiver with respect to the Credit Agreement.

 

C.            The Administrative Agent and the undersigned Lenders are willing
to grant such waiver on the terms and conditions set forth below.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 


1.             LIMITED WAIVER.  UPON SATISFACTION OF THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN PARAGRAPH 3 BELOW, THE ADMINISTRATIVE AGENT AND THE
LENDERS SIGNATORY HERETO HEREBY WAIVE THE COMPANY’S (I) BREACH OF
SECTION 5.01(A) OF THE CREDIT AGREEMENT OCCASIONED BY ITS DELIVERY OF AN AUDIT
FOR FISCAL YEAR 2008 WITH A “GOING CONCERN” QUALIFICATION, (II) BREACH OF
SECTION 6.09 OF THE CREDIT AGREEMENT FOR THE RESPECTIVE FISCAL PERIOD ENDING ON
OR ABOUT DECEMBER 31, 2008 AND OTHER APPLICABLE FISCAL PERIODS ENDING ON OR
PRIOR TO A WAIVER TERMINATION EVENT, (III) BREACH OF SECTION 6.10 OF THE CREDIT
AGREEMENT FOR THE RESPECTIVE FISCAL PERIOD ENDING ON OR ABOUT MARCH 31, 2009 AND
OTHER APPLICABLE FISCAL PERIODS ENDING ON OR PRIOR

 

--------------------------------------------------------------------------------


 


TO A WAIVER TERMINATION EVENT, AND (IV) BREACH OF THE FINANCIAL COVENANT SET
FORTH IN SECTION 6.12 OF THE CREDIT AGREEMENT FOR THE FISCAL PERIOD ENDING ON OR
ABOUT DECEMBER 31, 2008 AND OTHER APPLICABLE FISCAL PERIODS ENDING ON OR PRIOR
TO A WAIVER TERMINATION EVENT, PROVIDED SUCH WAIVERS SHALL EXPIRE ON THE
OCCURRENCE OF ANY WAIVER TERMINATION EVENT, AND UPON SUCH EXPIRATION THE TERMS
AND PROVISIONS OF SECTIONS 5.01(A), 6.09, 6.10 AND 6.12 OF THE CREDIT AGREEMENT
SHALL BE EFFECTIVE WITH THE SAME FORCE AND EFFECT UNDER THE CREDIT AGREEMENT AS
IF SUCH WAIVERS HAD NOT BEEN GIVEN.  AS USED IN THIS PARAGRAPH 1, “WAIVER
TERMINATION EVENT” MEANS THE EARLIEST TO OCCUR OF (A) 5 P.M. CHICAGO TIME ON
NOVEMBER 17, 2009, AND (B) IF AT ANY TIME CAPITAL EXPENDITURES FOR THE PERIOD
COMMENCING ON THE FIRST DAY OF THE FISCAL MONTH FOR JANUARY, 2009 THROUGH THE
DATE OF DETERMINATION EXCEEDS $4,000,000 IN THE AGGREGATE.


 


2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY AND
EACH SUBSIDIARY GUARANTOR REPRESENTS AND WARRANTS THAT:


 


(A)           ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS WAIVER HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND THIS WAIVER IS ITS LEGAL,
VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE SUBJECT TO (I) THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW
AFFECTING CREDITORS’ RIGHTS GENERALLY AND (II) GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(B)           EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF (EXCEPT ANY
SUCH REPRESENTATION OR WARRANTY THAT EXPRESSLY RELATES TO OR IS MADE EXPRESSLY
AS OF A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY
SHALL BE TRUE AND CORRECT WITH RESPECT TO OR AS OF SUCH SPECIFIC EARLIER DATE).


 


(C)           AFTER GIVING EFFECT TO THIS WAIVER, NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


3.             EFFECTIVE DATE.  THIS WAIVER SHALL BECOME EFFECTIVE UPON RECEIPT
BY THE ADMINISTRATIVE AGENT OF (I) DULY EXECUTED COUNTERPARTS OF THIS WAIVER
FROM THE COMPANY, THE SUBSIDIARY GUARANTORS AND THE REQUIRED LENDERS, (II) THE
REAFFIRMATION OF GUARANTY IN THE FORM ATTACHED HERETO AS EXHIBIT A EXECUTED BY
EACH OF THE SUBSIDIARY GUARANTORS, (III) PAYMENT TO THE ADMINISTRATIVE AGENT, IN
IMMEDIATELY AVAILABLE FUNDS FOR THE RATABLE BENEFIT OF THE LENDERS, OF AN
AMENDMENT AND WAIVER FEE OF $25,000, WHICH FEE SHALL BE DEEMED FULLY EARNED AND
NONREFUNDABLE ON THE EFFECTIVE DATE, AND (IV) PAYMENT OF ALL OTHER FEES DUE THE
ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, ALL FEES AND OUT-OF-POCKET
COSTS AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT AND OF THE FINANCIAL
ADVISOR RETAINED BY ITS COUNSEL INVOICED THROUGH THE DATE HEREOF.


 


4.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT.


 


(A)           EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE CREDIT AGREEMENT AND THE
OTHER

 

2

--------------------------------------------------------------------------------


 


CREDIT DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED
AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
HEREBY REAFFIRMS ITS OBLIGATIONS UNDER PARAGRAPH 4(B) OF AMENDMENT NO. 6 WITH
RESPECT TO THE DEPOSIT INTO A CASH COLLATERAL ACCOUNT WITH THE COLLATERAL AGENT
OF ANY FEDERAL OR STATE INCOME TAX REFUNDS RECEIVED HEREAFTER BY OR FOR THE
BENEFIT OF THE COMPANY OR ANY SUBSIDIARY GUARANTOR, AND ITS OBLIGATIONS UNDER
SECTION 6.16, AS AMENDED BY AMENDMENT NO. 11.


 


(B)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS WAIVER SHALL NOT
OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR
ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY CREDIT DOCUMENT, NOR CONSTITUTE A
WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY CREDIT DOCUMENT, EXCEPT
AS SPECIFICALLY SET FORTH HEREIN.  UPON THE EFFECTIVENESS OF THIS WAIVER, EACH
REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”,
“HEREIN” OR WORDS OF SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.


 


5.             RELEASE OF CLAIMS AND WAIVER.  EACH OF THE COMPANY AND THE
SUBSIDIARY GUARANTORS HEREBY RELEASES, REMISES, ACQUITS AND FOREVER DISCHARGES
EACH OF THE LENDERS AND SUCH LENDER’S EMPLOYEES, AGENTS, REPRESENTATIVES,
CONSULTANTS, ATTORNEYS, FIDUCIARIES, SERVANTS, OFFICERS, DIRECTORS, PARTNERS,
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (ALL OF THE FOREGOING HEREINAFTER
CALLED THE “RELEASED PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
DAMAGES AND EXPENSES OF ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR
INDIRECT, AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF
ANY MATTER OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES PRIOR TO AND INCLUDING THE DATE OF EXECUTION HEREOF, AND IN ANY WAY
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO THIS WAIVER,
THE COLLATERAL, THE LOANS, THE CREDIT AGREEMENT, OR THE OTHER CREDIT DOCUMENTS
(ALL OF THE FOREGOING HEREINAFTER CALLED THE “RELEASED MATTERS”).  EACH OF
THE COMPANY AND THE SUBSIDIARY GUARANTORS ACKNOWLEDGES THAT THE AGREEMENTS IN
THIS PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED
INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS. EACH OF THE
COMPANY AND THE SUBSIDIARY GUARANTORS REPRESENTS AND WARRANTS TO THE LENDERS
THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT,
TITLE OR INTEREST OF THE COMPANY OR THE SUBSIDIARY GUARANTORS IN ANY RELEASED
MATTER TO ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL AND
COMPLETE RELEASE OF ALL RELEASED MATTERS.


 


6.             COSTS AND EXPENSES.  THE COMPANY HEREBY AFFIRMS ITS OBLIGATIONS
UNDER SECTION 9.03 OF THE CREDIT AGREEMENT TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ALL REASONABLE COSTS AND OUT-OF-POCKET EXPENSES PAID OR INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION
AND DELIVERY OF THIS WAIVER, INCLUDING BUT NOT LIMITED TO THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT WITH RESPECT
THERETO.


 


7.             GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS THEREOF).

 

3

--------------------------------------------------------------------------------


 


8.             HEADINGS.  SECTION HEADINGS IN THIS WAIVER ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS WAIVER
FOR ANY OTHER PURPOSES.


 


9.             COUNTERPARTS.  THIS WAIVER MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN ORIGINAL BUT ALL
SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the date and
year first above written.

 

 

 

SELECT COMFORT CORPORATION,

 

Borrower

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION, individually as a Lender, as

 

Administrative Agent and as Collateral Agent

 

 

 

 

 

By

/s/ Patricia S. Carpen

 

Name:

Patricia S. Carpen

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., individually as a

 

Lender and as Syndication Agent

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CITICORP USA, INC., as a Lender

 

 

 

 

 

By

/s/ Sugam Mehta

 

Name:

Sugam Mehta

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Troy Jefferson

 

Name:

Troy Jefferson

 

Title:

Vice President

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST CO., as a

 

Lender

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAFFIRMATION OF GUARANTY

 

Each of the undersigned hereby acknowledges receipt of a copy of the Waiver
(“Waiver”) dated as of November 10, 2009, and reaffirms its obligations under
the Subsidiary Guaranty dated as of June 9, 2006 in favor of JPMorgan Chase
Bank, National Association, as Administrative Agent, and the Lenders (as defined
in the Waiver).

 

Dated as of November 10, 2009

 

 

SELECT COMFORT RETAIL CORPORATION

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

 

 

 

 

 

 

SELECT COMFORT CANADA HOLDING INC.

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

 

 

 

 

 

 

SELECTCOMFORT.COM CORPORATION

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

7

--------------------------------------------------------------------------------